United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-1442
                                     ___________

Charles A. Trobaugh,                      *
                                          *
      Movant - Appellant,                 *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
State of Iowa,                            *
                                          *      [UNPUBLISHED]
      Respondent - Appellee.              *
                                     ___________

                                  Submitted: January 16, 1998
                                      Filed: February 17, 1998
                                    ___________

Before LOKEN and MURPHY, Circuit Judges, and WEBBER,* District Judge.
                           ___________

PER CURIAM.

       Federal inmate Charles A. Trobaugh filed a Motion for a Writ of Error Coram
Nobis in the district court, arguing that an expired Iowa state court conviction that had
been used to enhance his federal sentence should be vacated because of an involuntary
guilty plea, ineffective assistance of counsel, and a due process/equal protection




      *
       The HONORABLE E. RICHARD WEBBER, United States District Judge for
the Eastern District of Missouri, sitting by designation.
violation during state post-conviction proceedings. The district court1 dismissed the
motion, concluding that the writ of coram nobis is not available if the petitioner is still
in federal custody, and that the writ may not be used to challenge a state court
conviction in federal court. Trobaugh appeals. After careful consideration, we agree
with the district court that the writ of coram nobis may not be used to collaterally attack
a state court conviction in this manner. Moreover, even if the district court had
jurisdiction to consider a collateral attack on the expired state court conviction in
question, “there is no federal constitutional right to collaterally attack a prior conviction
used to enhance a sentence on any constitutional ground other than failure to appoint
counsel for an indigent defendant.” Partee v. Hopkins, 30 F.3d 1011, 1012 (8th Cir.
1994), applying Custis v. United States, 114 S. Ct. 1732 (1994).

       Accordingly, the judgment of the district court is affirmed.

       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
        The HONORABLE RONALD E. LONGSTAFF, United States District Judge
for the Southern District of Iowa.

                                            -2-